Citation Nr: 0731519	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for scalp 
allergy and irritation.

2.  Entitlement to service for allergic rhinitis.

3.  Entitlement to service for eye allergies.

4.  Entitlement to service for skin allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1969.  He also had subsequent periods of service in 
the Army Reserve from 1974 to 1990, including extended active 
duty from December 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision, the RO 
denied claims of entitlement to service connection for 
allergic rhinitis, eye allergies, skin allergies, and scalp 
allergy.  

As explained below, there is a previous final decision 
denying the scalp allergy and irritation claim.  Therefore, 
the Board must first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In the decision 
below, the scalp allergy and irritation claim is reopened.  
 
The underlying claim of entitlement to service connection for 
scalp allergy and irritation, as well as the claims for 
service connection for allergic rhinitis, eye allergies, and 
skin allergies, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

During a March 2007 hearing before the Board, the veteran 
raised claims for service connection for migraine headaches, 
and for gastroesophageal reflux disease.  These matters are 
referred to the RO for appropriate action.  Note that there 
are previous final decisions denying these claims.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDING OF FACT

1.  In a decision dated in June 2000, the RO declined to 
reopen the appellant's claim of entitlement to service 
connection for scalp allergy and irritation; and the 
appellant did not perfect an appeal as to that decision.

2.  Some of the additional evidence received since the June 
2000 decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for scalp allergy and irritation.


CONCLUSIONS OF LAW

1.  The RO's June 2000 decision that denied the claim of 
entitlement to service connection for scalp allergy and 
irritation, is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the June 2000 decision is new 
and material; and the requirements to reopen the appellant's 
claim of entitlement to service connection for scalp allergy 
and irritation, have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal-to reopen the claim for 
service connection for scalp allergy and irritation, further 
assistance is unnecessary to aid the veteran in 
substantiating this aspect of that underlying claim.  On 
remand below, the RO has the responsibility to assure that 
all VCAA required notice and assistance is given. 

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for scalp allergy and irritation.  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

Prior to this appeal, in a rating decision of September 1996, 
the RO denied a claim of entitlement to service connection 
for scalp irritation, on the basis that although there was a 
record of treatment in service for scalp irritation, no 
permanent residual or chronic disability was shown in service 
or afterwards.  In a June 2000 rating decision, the RO denied 
entitlement to service connection for scalp irritation on the 
basis that no new and material evidence had been submitted to 
reopen the claim.  The appellant did not appeal either of 
these two decisions above, which therefore became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.
 
In April 2003, the RO received the appellant's application to 
reopen his claim for service connection for scalp allergy and 
irritation.  The current appeal arises from a December 2003 
rating decision in which the RO denied entitlement to service 
connection for scalp allergy on the basis that although the 
veteran was seen twice in service with complaints of scalp 
itching, later records showed no further reference to scalp 
problems; and in sum, a scalp allergy neither occurred in or 
was caused by service.  

Review of the claims file including the March 2007 Board 
hearing transcript shows that the earlier denied "scalp 
irritation" claim, and the "scalp allergy" claim denied in 
December 2003 represent the same claim made by the veteran.  
Thus, as there is a prior final decision on the matter, 
before reaching the underlying claim for entitlement to 
service connection for scalp allergy and irritation, the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
   
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the June 2000 decision of the RO.

The evidence received subsequent to June 2000 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995). 

The veteran's claim for service connection was previously 
considered and denied by the RO based on a determination that 
there was a record of treatment in service for scalp 
irritation, but no permanent residual or chronic disability 
was shown in service or afterwards (September 1996 rating 
decision).  At the time of the last final decision, in June 
2000, the available evidence did not include a diagnosis or 
objective findings referable to scalp allergy and irritation.  
Notably, with respect to a diagnosis of allergies, the report 
of an October 1996 VA examination contains a diagnosis only 
of "past history of allergic rhinitis, sinusitis."  There 
was no diagnosis of a current allergy condition then or 
otherwise at the time of the June 2000 rating decision.

The evidence presented or secured since the June 2000 rating 
decision includes additional private medical records dated 
through August 2003.  These records include some which 
clearly show diagnoses of allergies and scalp irritation.  
Private medical records received after June 2000 and dated in 
September 1995 and March 1996, show that physicians with a 
dermatological specialty diagnosed scalp irritation and 
multiple allergies. 

To decide this case, the Board must decide whether any 
evidence submitted since June 2002 is both evidence that (1) 
was not previously submitted to agency decision makers, and 
(2) by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  Both of 
these requirements must be met to reopen the veteran's claim.  
The evidence submitted since June 2000 includes competent 
medical evidence showing diagnoses of current conditions of 
scalp irritation and multiple allergies. 

That evidence, submitted since June 2000, was not previously 
submitted to agency decision makers, and relates to an 
unestablished fact necessary to substantiate the claim, 
specifically current allergy and scalp irritation conditions.  
38 C.F.R. § 3.156 (2006).  See also 38 C.F.R. § 3.317.  Thus, 
the evidence submitted since June 2000 relates to what was 
unestablished at the time of the June 2000 rating decision, 
and that evidence is necessary to determining entitlement to 
service connection for scalp allergy and irritation.

Accordingly, the Board finds that the evidence received after 
the June 2000 rating decision is new and material and serves 
to reopen the claim for service connection for scalp allergy 
and irritation.  Therefore, the appellant's claim of 
entitlement to service connection for scalp allergy and 
irritation is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for scalp allergy and irritation is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for scalp allergy 
and irritation; the appeal is granted to that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for scalp allergy and irritation, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  

Also, for the following reasons, a remand is necessary 
regarding the claims for service connection for scalp allergy 
and irritation; allergic rhinitis; eye allergies; and skin 
allergies.  During the March 2007 Board hearing, the veteran 
and his representative notified the Board that the claims 
file was missing medical records associated with the 
veteran's membership in the U.S. Army Reserve.  The 
representative noted that on review there were Army Reserve 
medical records from the early to mid 1980s, but that such 
medical records were missing from the 1970s.  See page 9 of 
the March 2007 Board hearing transcript.  There was also some 
question as to whether the claims file contained all 
personnel records from the veteran's period of membership in 
the Army Reserve.

On review of the claims file, it appears that the claims file 
contains service medical records from the veteran's period of 
active service in the Air Force from November 1960 to August 
1969.   The claims file also contains military medical 
records including treatment and examination reports dated 
from 1980 to 1985, associated with the veteran's period in 
the Army Reserve, apparently while stationed in Germany.  

There are also Army Reserve reports of medical history dated 
in January 1975, October 1976, and in January 1988; and a 
report of examination dated in October 1976.  Otherwise, 
there are no military medical records dated in the 1970s, or 
after 1985 during the veteran's period of membership in the 
Army Reserve.  The veteran has indicated that there should be 
some records of treatment during these periods which would be 
of assistance in the adjudication of his claims on appeal.  
The RO should contact the veteran and request that he provide 
specific information as to where and when he received 
treatment for his claimed disorders while in the Army Reserve 
from 1974 to 1990.  Then the RO should use all appropriate 
means to attempt to obtain any such medical records 
outstanding (not of record).  

Also, with respect to the veteran's period of active service 
from 1960 to 1969, the veteran testified that there were 
missing service medical records of treatment from Bolling Air 
Force Base and from Fort Myers, for dates from 1966 to 1969.  
The RO should use all appropriate means to attempt to obtain 
any outstanding service medical records from medical 
facilities at Bolling Air Force Base dated from 1966 to 1969; 
and from Fort Myers dated from 1966 to 1969.  See page 17 of 
the March 2007 Board hearing transcript.    

Review of the transcript of the March 2007 Board hearing 
indicates that the veteran and his representative believe 
that the service personnel records contained in the claims 
file associated with the veteran's Army Reserve service are 
incomplete.  See page 8 and 9 of the transcript.  On review 
of the claims file, the personnel records associated with the 
veteran's Army Reserve service appear to be incomplete.  The 
RO should use all appropriate means to attempt to obtain the 
veteran's complete personnel file for his period of 
membership in the Army Reserve.

After completing the above actions, the RO should take any 
other appropriate actions under VCAA, to include affording 
the veteran appropriate examination if the RO deems this 
appropriate based on all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information helpful in 
identifying all military medical 
facilities-during the period from 1974 to 
1980, and beginning from 1985 and 
thereafter-from which he received 
treatment for his claimed scalp allergy 
and irritation, allergic rhinitis, eye 
allergies, and/or skin allergies while in 
the Army Reserve.  Then, using all 
appropriate means, request from 
appropriate official sources all Army 
Reserve medical records of such reported 
treatment not of record.

With respect to the veteran's period of 
active service from November 1960 to 
August 1969 in the Air Force, the RO 
should request from appropriate official 
sources any and all service medical 
records pertaining to the veteran for 
treatment from 1966 to 1969 at Bolling Air 
Force Base, and from Fort Myers.

2.  Using all appropriate means, request 
the veteran's complete personnel file 
associated with his membership in the Army 
Reserve from 1974 to 1990.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims on appeal.  If a 
determination remains unfavorable to the 
appellant, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the veteran the 
applicable time period in which to 
respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


